Citation Nr: 1455903	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  12-07 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss from July 19, 2010, to July 12, 2013.

2.  Entitlement to initial rating greater than 10 percent for bilateral hearing loss on or after July 12, 2013.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from August 1969 to March 1971.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In that decision, the RO granted service connection for bilateral hearing loss and assigned a noncompensable evaluation effective from July 19, 2010.

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records dated from 2011 to 2013, which have been reviewed by the RO and the Board.  A review of the Veterans Benefits Management System (VBMS) does not reveal any additional documents pertinent to the present appeal.


FINDING OF FACT

From July 19, 2010, to the present, the Veteran has demonstrated, at worst, Level IV hearing acuity in both ears.  


CONCLUSION OF LAW

Throughout the appeal period, the criteria have been met for an initial 10 percent rating, but no greater, for the Veteran's service-connected bilateral hearing loss.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.85, Diagnostic Code 6100 (2013).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

For the initial rating issue on appeal, the VCAA applies to the instant claim.  VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As part of this duty, the Veteran should be advised of the elements of a disability rating and an effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  The duty to notify for the bilateral hearing loss issue in this case was satisfied by a letter sent to the Veteran dated in August 2010.  Moreover, the increased rating issue was last adjudicated by the RO in an August 2013 Supplemental Statement of the Case (SSOC), such that any timing error was cured by a latter readjudication.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Moreover, the August 2010 VCAA notice letter advised the Veteran of the additional notice requirements for increased rating claims.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The outcome of the Vazquez-Flores holdings is that VCAA notice for an increased rating claim does not have to be individually tailored or specific to each Veteran's particular facts, but rather only a generic notice is required.  The August 2010 VCAA letter, in particular, was fully sufficient.  

In any event, the increased rating issue for bilateral hearing loss arises from disagreement with the initial evaluation following the grant of service connection in a November 2010 rating decision.  Both the U.S. Court of Appeals for Veterans Claims (Court) and the Federal Circuit Court of Appeals (Federal Circuit Court) have held that, once service connection is granted, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  See also VAOPGCPREC 8-2003 (December 22, 2003).  

Thus, the Veteran has received all required notice in this case for the increased rating issue, such that there is no error in the content or timing of VCAA notice.  See also Shinseki v. Sanders, 556 U.S. 396 (2009) (an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  In the present case, there has not been an allegation of any error in the VCAA notice provided to the Veteran.  

With respect to the duty to assist, the RO has obtained the Veteran's service treatment records, service personnel records, VA outpatient and inpatient treatment records, and VA examinations.  For his part, the Veteran has submitted personal statements, private and employer audiology records, and argument from his representative.  He has not identified any additional, outstanding evidence that is relevant to his increased rating claim being decided herein.

The Veteran was also afforded VA audiology examinations in October 2010 and July 2013 in connection with his claim.  The Board finds that these VA examinations obtained are adequate, as they fully address the rating criteria that are relevant to rating the hearing loss disability in this case.  The VA examiners provided audiometry testing that was adequate for the proper application of the rating criteria for bilateral hearing loss.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007) the Court held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  21 Vet. App. at 455.  In this case, the October 2010 and July 2013 VA examiners addressed the functional impact of the Veteran's hearing loss.  Moreover, in Martinak, the Court noted that, even if an audiologist's description of the functional effects of the appellant's hearing disability was somehow defective, the appellant bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  There have been no allegations of any prejudice caused by a deficiency in the examinations here in terms of addressing functional loss.  

In addition, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected bilateral hearing loss disability since he was last examined in July 2013.  38 C.F.R. § 3.327(a).   Moreover, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Thus, there is adequate medical evidence of record to make a determination in this case for the increased rating issue on appeal.  

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case for the bilateral hearing loss issue.  Hence, there is no error or issue that precludes the Board from addressing the merits of this issue.   


II.  Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, as in this case, where the question for consideration is the propriety of the initial rating assigned, evaluation of the evidence since the effective date of the grant of service connection is required. Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time. Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson 12 Vet. App. at 126-27.

The Veteran's bilateral hearing loss is currently assigned a noncompensable evaluation prior to July 12, 2013, and a 10 percent evaluation thereafter, pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100.

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity Levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness. 

VA audiological evaluations are conducted using a controlled speech discrimination test together with the results of puretone audiometry tests.  The vertical line in Table VI (printed in 38 C.F.R. § 4.85) represents nine categories of the percentage of discrimination based on a controlled speech discrimination test.  The horizontal columns in Table VI represent 9 categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85 and the statement of the case) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate for the numeric designation for the level for the ear having the poorer hearing acuity.  For example, if the better ear had a numeric designation of Level "V" and the poorer ear had a numeric designation of Level "VII" the percentage evaluation is 30 percent.  See 38 C. F. R. § 4.85. 

Regulations also provide that in cases of exceptional hearing loss, i.e., when the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately. 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that when the puretone threshold is 30 decibels or less at 1,000 hertz and 70 decibels or more at 2,000, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIa, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral. 

The Board must also assess the competence and credibility of lay statements and testimony.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  

The Veteran filed his initial service connection claim for bilateral hearing loss in July 2010.  He has claimed that his bilateral hearing loss is getting worse and believes that he is entitled to at least a compensable (10 percent) rating throughout the entire appeal period.  He has described increased difficulty in understanding and hearing people speak, especially during one on one conversations.  He has also stated that he has difficulty using a telephone and performing certain daily activities due to his hearing loss.  See October 2010 VA examination, July 2010 VA treatment record.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that as of July 19, 2010, an initial 10 percent evaluation for bilateral hearing loss is warranted under Diagnostic Code 6100.  38 C.F.R. § 4.3.  

The Veteran submitted a private audiogram dated in July 2010.  This private report was provided in graphic representations without numerical interpretation as to the exact puretone thresholds found.  However, the Court has held that the Board cannot discount audiograms simply because they are in graphical form.  The Court explained that a clear graphical audiogram can be interpreted by the Board, as interpretation of a graphical audiogram is a finding of fact to be made by the Board in the first instance.  Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  In the present case, the Board finds that the July 2010 private graphical representation is clear and its interpretation is not disputable for each puretone threshold.         

Specifically, puretone thresholds, in decibels, were as follows:



HERTZ 



1000
2000
3000
4000
RIGHT
40
50
70
65
LEFT
35
60
75
80

The pure tone threshold average was 56 decibels in the right ear and 63 decibels in the left ear.  The speech discrimination test revealed speech recognition of 80 percent in the right ear and 84 percent in the left ear.  (It is unclear from the record, whether the Maryland CNC controlled speech discrimination test was utilized by the private audiologist, but the Board observes that the speech discrimination test findings were very similar to the findings by the October 2010 and July 2013 VA audiology examiners).

In any event, the July 2010 private audiometric findings equate to Level IV hearing loss in the right ear and Level III hearing loss in the left ear.  See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, a higher 10 percent evaluation for the Veteran's bilateral hearing loss would be warranted under the provisions of 38 C.F.R. § 4.85.  

In connection with his service connection claim for bilateral hearing loss, the Veteran was afforded a VA audiology examination in October 2010.  At that time, puretone thresholds, in decibels, were as follows:



HERTZ 



1000
2000
3000
4000
RIGHT
35
45
65
75
LEFT
35
60
75
80

The pure tone threshold average was 55 decibels in the right ear and 63 decibels in the left ear.  The Maryland CNC controlled speech discrimination test revealed speech recognition of 88 percent in the right ear and 84 percent in the left ear.    

These audiometric findings equate to Level II hearing loss in the right ear and Level II hearing loss in the left ear.  See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, a noncompensable evaluation reflects his bilateral hearing loss under the provisions of 38 C.F.R. § 4.85.

The Veteran was provided hearing aids by VA beginning in 2011, according to VA treatment records dated from 2011 to 2013.   

Finally, the Veteran was afforded another VA audiology examination in July 2013.  At that time, puretone thresholds, in decibels, were as follows:



HERTZ 



1000
2000
3000
4000
RIGHT
40
50
75
75
LEFT
40
70
80
85

The pure tone threshold average was 60 decibels in the right ear and 69 decibels in the left ear.  The Maryland CNC controlled speech discrimination test revealed speech recognition of 84 percent in the right ear and 80 percent in the left ear.    

These audiometric findings equate to Level III hearing loss in the right ear and Level IV hearing loss in the left ear.  See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, it is apparent that a 10 percent evaluation for the Veteran's bilateral hearing loss is accurate and appropriately reflects his bilateral hearing loss under the provisions of 38 C.F.R. § 4.85.

Thus, two of the three VA and private audiology examinations have resulted in findings corresponding to a 10 percent evaluation for hearing loss during the appeal period.  There are no other audiological evaluations available during the appeal period.  

In granting a higher 10 percent rating throughout the entire appeal period, the Board has acknowledged the arguments contained in the July 2014 representative brief that the results of audiology testing can vary depending on how a test is administered and how an examinee is instructed to conduct themselves in the evaluation.  For example, during speech recognition testing, the decision to use pausing and the length of pausing are often based on the examiner's own judgment.  See Veterans Benefits Administration (VBA) Training Letter No. 10-02 at page 14 (March 18, 2010).  In summary, although not all the evidence demonstrates findings indicative of a higher 10 percent rating, the Board finds that the overall disability picture more closely approximates the criteria for this rating when considering the benefit of the doubt.  38 C.F.R. § 4.7.  

The Board has also considered the provisions of 38 C.F.R. § 4.86.  However, the Veteran has not had puretone thresholds of 55 decibels or more at each of the frequencies of 1,000, 2,000, 3,000 and 4,000 hertz or a puretone threshold of 30 decibels or less at 1,000 hertz and 70 decibels or more at 2,000 hertz.  Therefore, a higher evaluation in excess of 10 percent cannot be granted for an exceptional pattern of hearing.

Accordingly, an initial 10 percent rating, but no greater, for bilateral hearing loss is granted.  38 C.F.R. § 4.3.  Simply stated, on this record, the results provide a basis to grant a compensable 10 percent rating when considering the service-connected hearing loss in both ears.  However, none of the VA or private audiograms of record support an even higher 20 percent disability rating for the Veteran's bilateral hearing loss.  Id.  In addition, there is no basis to "stage" the Veteran's 10 percent rating for bilateral hearing loss, as his symptoms and test results have fairly remained consistent throughout the entire appeal period, effective from July 19, 2010.  Fenderson, 12 Vet. App. at 126.  

As the Court has explained in Thun v. Peake, 22 Vet. App. 111, 115-116 (2008), a "determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b)(1) is a three-step inquiry."  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extra-schedular rating is warranted.  Id.  See also 38 C.F.R. § 3.321(b)(1).  Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  See Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996).  

In the present case, however, there is no evidence of exceptional or unusual circumstances to warrant referring the case for extraschedular consideration, for the Veteran's service-connected bilateral hearing loss.  38 C.F.R. § 3.321(b)(1).  The Board finds that the Veteran's hearing loss symptomatology is fully addressed by the rating criteria under which it is rated.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria for hearing loss reasonably describe the Veteran's disability level and symptomatology, including his difficulty hearing, understanding speech, and use of hearing aids.  As discussed above, there are higher ratings available above 10 percent under the diagnostic code for hearing loss, but the Veteran's disability is not productive of such impairment.  

The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999. See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting. 59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.  Therefore, the Veteran's struggle to comprehend verbal conversations is a factor contemplated in the regulations and rating criteria as defined.  Accordingly, the Board finds that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule.

Because the rating criteria reasonably describe the claimant's disability level and symptomatology, the Veteran's disability picture is contemplated by the Rating Schedule, such that the assigned schedular noncompensable evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008); VAOPGCPREC 6-96.  The evidence does not show anything unique or unusual about the Veteran's bilateral hearing loss that would render the schedular criteria inadequate.  

In any event, to the extent it could be argued the rating criteria do not cover all of the Veteran's symptomatology for his bilateral hearing loss, the Board also finds no probative evidence that this disability markedly interferes with his ability to work, meaning above and beyond that contemplated by his 10 percent rating.  As noted above, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1; VAOPGCPREC 6-96.  See also, Bagwell v. Brown, 9 Vet. App. 337, 338 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The Veteran is currently 65 years of age.  He worked for many years at the Kodak factory until 2005, when he retired.  In 2010, he reported that he was working a security job 40 hours a week, as well as performing maintenance for a daycare center.  See October 2010 VA examination, July 2010 VA treatment record.  The Veteran has indicated that his hearing loss makes it difficult for him to hear the conversations of others when one on one.  He also has reported difficulty on the phone and performing certain daily tasks due to his hearing loss.  His hearing aids do provide some help.  However, the evidence, including his lay statements, does not suggest that he stopped working due to his service-connected hearing loss.  There is also no specific indication that he missed any time from work due to his hearing loss.  Overall, the evidence of record fails to demonstrate "marked" interference with employment from the bilateral hearing loss disability on appeal.  38 C.F.R. § 3.321(b)(1).   

Additionally, there is no evidence of any other exceptional or unusual circumstances, such as frequent hospitalizations due to the Veteran's service-connected bilateral hearing loss, to suggest he is not adequately compensated for his disability by the regular Rating Schedule.  38 C.F.R. § 3.321(b)(1); VAOPGCPREC 6-96.  His post-service evaluation and treatment for his hearing loss has been only on an outpatient basis, and he has not been frequently hospitalized due to his hearing loss disability.

Finally, the Board notes that under the Federal Circuit Court's recent holding in the case of Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In the present case, in addition to the service-connected bilateral hearing loss disability, the Veteran is in receipt of service-connected compensation for tinnitus.  However, at present, the tinnitus disability is not on appeal before the Board.  In any event, at this juncture, even if the Board were to consider the combined impact of both of the Veteran's service-connected disabilities, there is no evidence of exceptional or unusual circumstances to warrant referring these issues for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).  The schedular rating criteria fully address the Veteran's combined symptomatology for these disabilities.   

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected bilateral hearing loss under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).



ORDER

Subject to the provisions governing the award of monetary benefits, an initial 10 percent rating, but no higher, is granted for bilateral hearing loss, effective from July 19, 2010.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


